Citation Nr: 1013282	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which granted compensation for the 
surgical scarring in question under 38 U.S.C.A. § 1151, and 
established the current 10 percent rating from which the 
Veteran now seeks an increase.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Jackson, Mississippi in 
June 2007 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to prior remands by the Board in 
January 2008 and March 2009 to ensure compliance with due 
process requirements.  The evidentiary record has been 
adequately developed in substantial compliance with all 
prior Board remand instructions and has now been returned to 
the Board for further appellate review. 

The issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD), to include as 
secondary to the Veteran's compensated abdominal 
disabilities, has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has two well-healed surgical scars on the 
abdomen that are tender or slightly painful upon 
examination, but are not shown to exceed six square inches 
in area.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for surgical scarring resulting from an exploratory 
laparotomy procedure are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.118 Diagnostic Code 7804 (2008 & 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of this claim regarding evaluation of 
surgical scarring, as it is specifically an appeal of the 
initial rating assigned in conjunction with the grant of 
service connection, adequate notice was not delivered prior 
to the initial assignment of the rating.  However, once 
service connection is granted, the claim is substantiated 
and prior notice defects are rendered non-prejudicial.  
Goodwin v. Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty 
to notify with respect to the scar  claim has been 
satisfied.

Nonetheless, in February 2008, the Appeals Management Center 
(AMC) notified the Veteran of information and evidence 
necessary to substantiate his claim for a higher initial 
rating.  This notice provided the Veteran with the process 
by which disability ratings are determined, explaining that 
ratings are assigned from 0 to 100 percent, based on the 
rating schedule, depending on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have no bearing on the matter 
presently on appeal, as the scarring in question resulted 
from VA surgical treatment rather than any in-service 
disease or injury.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claim and the 
Board finds that the examination provided to the Veteran is 
adequate for rating purposes as it includes objective 
evidence clearly reflecting the level of disability 
experienced by the Veteran and sufficiently addresses the 
rating criteria.  The duty to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his compensated 
surgical scarring.  By way of history, the Veteran underwent 
a VA surgical procedure in June 1998 to remove his 
gallbladder due to a nonservice-connected condition.  This 
procedure required a longitudinal (vertical) surgical 
incision below the umbilicus, commonly referred to as the 
navel or belly button.  See VA Surgeon's dictation, June 
1998.  It was later discovered during a routine barium enema 
that a surgical sponge was inadvertently left inside the 
abdominal cavity during the June 1998 procedure.  Thus, the 
Veteran was scheduled for a second surgical procedure, an 
exploratory laparotomy, to remove the retained foreign body 
in May 2000.  The removal procedure required an upper 
midline abdominal incision, and ultimately confirmed that 
the foreign body in the Veteran's abdomen was a laparotomy 
sponge.  VA history & surgical report, May 2000.  

By rating decision in October 2004, compensation was awarded 
for scarring resulting from the exploratory laparotomy 
procedure under 38 U.S.C.A. § 1151, as the laparotomy scar 
was found to be additional disability resulting from an 
instance of fault in rendering the earlier provided VA 
surgical care.  The Veteran's compensated surgical scar was 
assigned a disability evaluation of 10 percent.  Upon prior 
remand in January 2008, however, the Board addressed both 
surgical scars present on the abdomen, i.e. the scar from 
the original gallbladder surgery, as well as the scar 
resulting from the subsequent exploratory laparotomy.  As 
such, this framework will now be retained for the purpose of 
the current rating determination only, as it is most 
favorable to the Veteran.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning 
the assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

During the pendency of this appeal, VA revised the 
regulations pertaining to the evaluation of scars effective 
as of October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  VA's General Counsel has held that where a law 
or regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the 
Board may apply only the original version of the regulation.  
VAOPGCPREC 3-00.  The AMC has previously considered both the 
prior and revised criteria in continuing the present rating 
in the December 2009 Supplemental Statement of the Case.  
Therefore, there is no prejudice to the Veteran for the 
Board to consider both versions of the rating criteria 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will now summarize the relevant evidence of record 
pertaining to the compensated scarring, then proceed by 
comparing the described nature and severity of the Veteran's 
scars to the level of severity indicated by both the former 
and current rating criteria.  The Veteran's compensated 
surgical scars are currently evaluated under Diagnostic Code 
7804 which addresses scars that are unstable or painful.  

Evidence describing scars

The Veteran's VA treatment records are essentially silent as 
to complaints regarding the compensated surgical scars on 
the Veteran's abdomen.  The Board notes however, that the 
Veteran has frequently described complaints regarding 
nonservice-connected sebaceous cysts, and scars therefrom, 
located on his back and chest.  See, e.g., VA treatment 
record, May 2007, September 2005 & January 2004; see also 
Board hearing transcript, June 2007 (describing Veteran 
pointing to right armpit area during testimony).  These 
cysts are described as occasionally swelling, draining, and 
causing discomfort.  VA treatment records, supra.  On 
occasion, they have required medical intervention.  Id.  
However, these back and chest scars are not the compensated 
scarring resulting from the surgical procedures in question 
as those procedures required abdominal incisions as 
reflected on the relevant surgical reports.  VA treatment 
record, May 2008 & June 1998.  Therefore, the skin condition 
represented by the back and chest cysts, and their scars, 
has no bearing on the present appeal as these are not scars 
currently compensated by VA under 38 U.S.C.A. § 1151 or any 
other legal provision.  The remainder of this decision will 
instead focus exclusively on the compensated surgical scars 
located on the Veteran's abdomen.    

In September 2004, the Veteran underwent VA examination 
pertaining to his compensated surgical scars.  Two surgical 
scars were identified on the anterior aspects of the 
abdomen, one in the right upper quadrant, extending 
approximately 8 inches, and a second vertical scar starting 
at the symphysis pubis and extending to the xiphoid in the 
midline, also about 8 inches in length.  Each scar is 
described as about one quarter (0.25) inch in width, 
slightly raised, and hyperpigmented.  Both were slightly 
tender to palpation without adherence to the underlying 
tissues.  There was no observed ulceration or skin 
breakdown, and no abnormal effect on abdominal wall muscle 
movement identified.  The diagnostic impression was of 
residual scars from cholecystectomy and secondary 
exploratory laparotomy.  VA examination, September 2004.  

The examiner further stated that the Veteran described a 
pulling sensation in the area of his surgery, which was 
found to be consistent with that of adhesions secondary to 
scar tissue.  The residual abdominal adhesions are 
separately compensated under 38 U.S.C.A. § 1151, and not 
part of the instant appeal.  See, e.g., Rating decision code 
sheet, October 2004; see also Board decision, January 2008 
(denying an initial rating in excess of 10 percent for 
abdominal adhesions resulting from exploratory laparotomy).  
Nonetheless, the September 2004 examiner stated that the 
pulling sensation from the adhesions, resulting in pain upon 
activity that requires strenuous abdominal movement, was the 
limitation about which the Veteran complained during the 
scar examination, in addition to the cosmetic appearance of 
the two surgical scars.  As such, the primary complaint 
pertinent to the scars, as opposed to the separately 
compensated abdominal adhesions, is in essence that of 
cosmetic appearance alone.  VA examination, September 2004.  

Upon subsequent examination, well-healed surgical scars are 
described as 8 and 11 inches in length, respectively, 
located on the abdomen.  The Veteran continued to notice 
tenderness on palpation over the transverse scar on the 
right upper quadrant of the abdomen with a pulling sensation 
upon activity.  Any type of jarring motion, such as riding a 
horse, tended to aggravate these symptoms.  The examination 
report indicates that findings were otherwise essentially 
the same as the prior examination in September 2004.  The 
Veteran did not feel that his condition had changed or 
deteriorated as far as these symptoms were concerned.  VA 
examination by Dr. TS, July 2006.  

Upon additional examination in July 2006, specific to scars, 
the Veteran denied any problem from his scars other than 
occasional pain at the surgical site.  He denied receiving 
any follow-up care for his scars, and denied any impact on 
his job or leisure activities resulting from the scars.  
Each abdominal scar is described as being 8 inches in 
length, one horizontal and the other vertical.  Both scars 
were found to be hyperpigmented, smooth, flat and stable 
except for three hypertrophied nodules on the proximal 
aspect of the vertical scar.  There was no adherence to 
underlying tissue, and texture was normal with that of the 
surrounding skin.  The Veteran denied pain or tenderness of 
the scars during this examination.  There was no abnormal 
effect on abdominal wall muscle movement, and no ulcerations 
or skin breakdown.  The examiner determined that these were 
stable surgical scars.  VA scars examination, July 2006.   

The Veteran later contested a remark from the September 2006 
Supplemental Statement of the Case which stated that he 
reported occasional pain at the surgical site but denied 
problems from the scar at the examination.  The Veteran 
stated that he is elderly and confused at times, and that 
the pain that he described at the surgical site actually 
comes from the scars.  Veteran's statement on VA Form 9, 
September 2006.  Similarly, during hearing testimony before 
the undersigned in June 2007, the Veteran appears to 
conflate symptoms of pain resulting from the scars 
themselves versus the underlying abdominal adhesions.  It is 
understandable that this distinction between scar and 
adhesion may not be particularly clear from the Veteran's 
perspective.  Also of note, a VA examiner has determined 
that the pulling sensation experienced by the Veteran is 
consistent with that of abdominal adhesions arising 
"secondary to the scar tissue."  VA examination, September 
2004.  Nonetheless, for VA purposes the Veteran's surgical 
scars are currently evaluated and compensated separately 
from the underlying abdominal adhesions.  Under VA 
regulations, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is prohibited.  38 C.F.R. 
§ 4.14 (2009).  Therefore, the Board may not consider 
symptomatology arising from the separately compensated 
abdominal adhesions in determining the proper evaluation for 
the Veteran's surgical scarring as this would ultimately 
overcompensate the Veteran for his loss of earning capacity.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).   

In addition, the Veteran has also described occasional 
bleeding from loss of covering over a scar, but this appears 
to refer to the unrelated cysts on the Veteran's chest as 
opposed to the compensated abdominal scars presently on 
appeal.  Board hearing transcript, June 2007.  The Board 
reaches this determination because the Veteran described 
seeking treatment for the bleeding scar within the three 
months prior to his Board hearing.  VA treatment records do 
show a request for removal of a large sebaceous cyst on the 
anterior chest in May 2007.  There are no complaints 
pertinent to the abdominal scars located in the 
contemporaneous records.  As such, and taken in conjunction 
with the previously described gesture by the Veteran during 
the hearing indicating complaints on or near the right 
armpit area, it appears most likely that the Veteran's 
complaint regarding a bleeding scar referred to that of one 
or more chest cysts, rather than either of the abdominal 
surgical scars presently on appeal since those scars are 
described as being located much lower on the Veteran's 
abdomen.  Compare Board hearing transcript with VA 
examinations supra.  Indeed, the Veteran's accredited 
service representative noted some degree of confusion in 
this respect.  Board hearing transcript.  

The Board will now turn to a discussion of the relevant 
rating criteria. 

Former rating criteria

According to the criteria in effect prior to October 2008, 
DC 7800 rates scars based upon disfigurement of the head, 
face, or neck.  These criteria are inapplicable in the 
present case where the compensated scarring is located on 
the Veteran's abdomen.  See, e.g., VA examination, July 
2006.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  A deep scar is defined as 
one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7801 (2008).  

In the present case, the abdominal surgical scars are found 
upon examination to be without adherence to underlying 
tissues, and have no abnormal effect on abdominal wall 
muscle movement.  As such, notwithstanding the separately 
compensated abdominal adhesions, there is no identified 
underlying soft tissue damage from the scars themselves.  VA 
examinations supra.  Nonetheless, even if the Veteran's two 
abdominal surgical scars are considered to be deep scars 
under VA's definition, the scars are measured to be no 
greater than 8 inches and 11 inches in length, respectively, 
and 0.25 inches in width.  

Furthermore, the Board notes that scarring in the same 
general area of the body is to be rated collectively.  Scars 
are to be rated separately and combined only where the scars 
are located in widely separated areas, as on two or more 
extremities, or on anterior and posterior surfaces of 
extremities or trunk.  38 C.F.R. § 4.118, DCs 7801, Note (1) 
(2008).  As both surgical scars in the present case are 
described on the anterior (front) of the abdomen, they are 
considered collectively herein, rather than rated separately 
and combined.  In multiplying length times width for each 
scar and adding the results, the Veteran's two abdominal 
surgical scars equate to a combined area of no greater than 
4.75 square inches.  As this area does not exceed 6 square 
inches, an evaluation greater than 10 percent is not 
warranted under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2008).  

Diagnostic Codes 7802 for scars, other than the head, face, 
or neck, that are superficial or that do not cause limited 
motion, 7803 for superficial, unstable scars, and 7804 for 
superficial scars that are painful on examination do not 
provide ratings in excess of the presently assigned 10 
percent and therefore can be of no benefit to the Veteran in 
obtaining a rating higher than that presently assigned.  
38 C.F.R. § 4.118.  

Finally, DC 7805 provides that scars other than those 
described above are to be rated on limitation of function of 
the affected part.  38 C.F.R. § 4.118.  The Veteran's 
abdominal scars are shown to have no abnormal effect on 
abdominal wall muscle movement, therefore this diagnostic 
code is also found to be inapplicable.  As such, there is no 
basis upon which the Veteran's residual scarring from an  
exploratory laparotomy procedure warrants an evaluation in 
excess of 10 percent under the rating criteria existing 
prior to the October 2008 regulation change.  

Current rating criteria

Under the current rating criteria, DC 7800 again pertains 
only to scars of the head, face, or neck and is thus 
inapplicable here.  

DC 7801 refers to scars, not of the head, face or neck, that 
are deep and nonlinear.  Scars of an area or areas at least 
6 square inches (39 sq. cm.) but less than 12 square inches 
(77 sq. cm.) are rated 10 percent disabling.  Scars of an 
area or areas at least 12 square inches but less than 72 
square inches (465 sq. cm.) are rated 20 percent disabling.  
Scars of an area or areas at least 72 square inches but less 
than 144 square inches (929 sq. cm.) are rated 30 percent 
disabling.  Scars of an area or areas 144 square inches or 
greater are rated 40 percent disabling.  The Veteran's 
surgical scars are shown to be linear in nature, and as 
above, are not found to be associated with underlying soft 
tissue damage, notwithstanding the separately compensated 
abdominal adhesions.  Nonetheless, even if the Veteran's 
surgical scars were found to meet VA's definition of a deep 
scar, to warrant an evaluation greater than 10 percent under 
this criterion, the Veteran's scars would also have to be 
nonlinear and cover an area of at least 12 square inches.  
They are shown to have a width of 0.25 inches and lengths no 
greater than 8 and 11 inches respectively.  VA examinations 
supra.  The Board further notes that a revised Note (2) to 
DCs 7801 and 7802 clearly designates that qualifying scars 
that affect the anterior portion of the trunk only are to be 
rated in the aggregate.  Therefore, considered collectively, 
the Veteran's two abdominal surgical scars do not cover an 
area of at least 6 square inches, and therefore do not 
warrant an evaluation under DC 7801.  38 C.F.R. § 4.118 
(2009).  

Under revised Diagnostic Code 7802, burn scars or scars due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Here, as described previously, the Veteran's 
two abdominal surgical scars measure 4.75 square inches in 
area.  Therefore, DC 7802 is inapplicable.  

DC 7803 was discontinued as of the October 2008 regulation 
change, and DC 7805 relates to disabling effects of scars 
not considered under the diagnostic codes described 
elsewhere in this decision, of which there are none in this 
case.  Therefore, the only remaining applicable diagnostic 
code for discussion here is the revised criteria at DC 7804.  
38 C.F.R. § 4.118 (2009).  

Under the revised Diagnostic Code 7804, one or two scars 
that are unstable or painful warrant a 10 percent 
evaluation.  Three or four scars that are unstable or 
painful warrant a 20 percent evaluation.  Five or more scars 
that are unstable or painful warrant a 30 percent 
evaluation.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, DC 7804, Note (1) (2009).  Note (2) 
provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Note (3) 
provides that scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under 
diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, 
DC 7804. 

In the present case, the Veteran's abdominal surgical scars 
are occasionally described as slightly painful or tender 
upon examination.  However, despite the Veteran's reference 
to a bleeding scar at the June 2007 hearing, there is no 
credible evidence that the abdominal scars have a frequent 
loss of covering of skin over those scars.  To reiterate, 
the bleeding scar described by the Veteran appears to be a 
cyst on the chest described in VA treatment records, as 
opposed to the lower abdominal surgical scars compensated 
under 38 U.S.C.A. § 1151 that are the subject of the present 
appeal.  As such, the relevant scars are not shown to be 
both unstable and painful.  Instead, VA examinations 
consistently describe the abdominal scars as stable surgical 
scars only.  Therefore, a separate 10 percent evaluation is 
not warranted under DC 7804 Note (2).  Finally, the 
Veteran's compensated surgical scars are not shown to 
warrant a compensable rating under DCs 7800, 7801, 7802 or 
7805, such that an evaluation in addition to that currently 
assigned under DC 7804 may be applicable.  38 C.F.R. 
§ 4.118, DC 7804 Note (3).  As such, the symptomatology 
related to the compensated surgical scar alone is not shown 
to warrant a schedular rating in excess of 10 percent.  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009); see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable.  

In this regard, the Veteran reports that he is a farmer and 
continues to raise cotton and corn.  VA examination, July 
2006.  He denied any impact on his job resulting from his 
scars.  Id.  Although the Veteran reported no longer being 
able to ride his horse partially due to the results of the 
surgical procedure in question, this limitation is also 
described as being partly related to the Veteran's advanced 
age.  VA examination by Dr. TS, July 2006.  Age may not be 
considered in claims regarding employability, except those 
for pension purposes.  See generally 38 U.S.C.A. § 1151 
(describing compensation under this chapter as awarded in 
the same manner as if the additional disability were 
service-connected); 38 C.F.R. § 4.19 (stating age may not be 
considered as a factor in evaluating service-connected 
disability).  In all, the Board finds that the evidence of 
record does not show that the Veteran is unemployable due to 
the compensated surgical residuals alone, and as such the 
matter of TDIU is not raised by the record and does not 
require further consideration herein.

In sum, the Board has considered all relevant rating 
criteria pertinent to scars as represented by both the 
former and currently revised diagnostic codes in 38 C.F.R. 
§ 4.118.  The Board finds no mechanism by which the 
Veteran's compensated surgical scarring under 38 U.S.C.A. 
§ 1151 warrants a rating in excess of 10 percent.  


ORDER

An initial rating in excess of 10 percent under 38 U.S.C.A. 
§ 1151 for scarring as residuals of exploratory laparotomy 
is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


